The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Beckham county on a charge of having the unlawful possession of whisky; defendant Nichols was sentenced to pay a fine of $50 and to serve 30 days in the county jail; defendant Hayden was sentenced to pay a fine of $100 and to serve 30 days in the county jail.
The record discloses that defendants were operating a filling station near the town of Sayre. Certain officers with a search warrant went to the place and made a search. Nothing was found in the building, but some twenty steps from the rear a bottle containing a small quantity of whisky was found, and in the building were found two cases of empty new pint bottles, and about forty yards north of the filling station in the field the officers found a sack with seven pint bottles of whisky in it. There was a trail leading from the filling station near to the spot where the whisky was found. There was some other evidence tending to show intent. *Page 84 
The principal contention made is that the evidence is not sufficient to show that defendant had possession of the whisky found. The evidence is circumstantial, but is sufficient from which the legal and reasonable inference of guilt arises.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.